Citation Nr: 0808459	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968, 
with subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
bilateral hearing loss and tinnitus and granted service 
connection for degenerative joint disease of the right knee 
and assigned a 10 percent disability evaluation effective 
December 9, 2002.  

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The veteran has also raised the issue of entitlement to an 
initial evaluation in excess of 30 percent for anxiety and 
depression.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  With resolution of doubt in favor of the veteran, the 
veteran has a hearing disability as a result of noise 
exposure in service.

2.  Resolving doubt in favor of the veteran, tinnitus is the 
result of service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is the result of 
noise trauma incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran's military records show that he served in the 
U.S. Navy as an aircraft mechanic at a Naval Air Station in 
Beeville, Texas.  Active duty service medical records are 
negative for complaints, treatment or diagnoses of hearing 
loss or tinnitus.  The veteran's May 1968 separation 
examination showed normal clinical evaluation of the ears.  
The hearing test was normal.

At a February 2003 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
35
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

At a February 2003 VA ear disease examination, the veteran 
complained of tinnitus and difficulty hearing.  The diagnoses 
included tinnitus by history, no active ear disease, and 
bilateral moderate sensorineural hearing loss.

A June 2004 VA examiner indicated that reviewing February 
2003 examination and the history with the exposure of the 
aircraft and mechanic noise, it was felt that the veteran's 
bilateral moderate sensorineural hearing loss was more likely 
than not due to his military service.

At a September 2007 VA audiological examination, the 
diagnosis noted bilateral ear sensitivity within the outer 
limits of normal through 2000 Hz with a mild to moderate 
sensorineural hearing loss for the frequencies above 2000 Hz.  
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
45
LEFT
25
25
25
30
45

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.

The September 2007 VA ear disease examiner noted that after 
reviewing the examination, history, and the claims file of 
the veteran it was his opinion that the veteran's 
sensorineural hearing loss and tinnitus were at least as 
likely as not due to his military service.

At his January 2008 Travel Board hearing, the veteran 
testified that he worked as an aircraft mechanic while on 
active duty and was exposed to loud noises which resulted in 
his current hearing loss and tinnitus.  

The veteran contends that his hearing loss and tinnitus had 
their onset during military service.  Under the factual 
circumstances of this case, the veteran is entitled to 
service connection for his hearing loss and tinnitus.  His 
separation examination in May 1968 was within normal limits 
and there were no complaints of hearing loss or tinnitus 
noted in the service medical records.  However, according to 
a June 2004 VA medical opinion and an opinion rendered by the 
September 2007 VA examiner, the veteran's hearing loss and 
tinnitus were quite likely the result of the veteran's 
history of being exposed to the noise of rifles and loud 
airplane engines while in service.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that the record 
supports a finding that the hearing loss and tinnitus are the 
result of noise exposure in service and the grant of service 
connection is warranted. 

Duties to notify and assist

Given the favorable action taken in this appeal, there is no 
need to discuss whether VA's duties to notify and to assist 
the claimant, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), have been met.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A remand is necessary in this case so that additional VA 
medical records can be obtained.  In January 2008 
correspondence, the veteran's representative indicated that 
at the time of the veteran's Travel Board hearing in January 
2008, there were outstanding VA treatment records that needed 
to be associated with the claims file relating to the 
veteran's claim for an increased initial evaluation for his 
right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate for inclusion in 
the claims file all VA medical records 
relating to the veteran's right knee not 
already of record.

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide him with an opportunity to 
respond.  The RO is advised that they are 
to include any further changes in VCAA 
and any other applicable legal precedent.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


